Case: 1:20-cv-00299-MRB-SKB Doc #: 4 Filed: 05/12/20 Page: 1 of 2 PAGEID #: 148




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION
Kavin Lee Peeples,

       Petitioner,

              v.                                          Case No. 1:20cv299

Donald Trump,                                             Judge Michael R. Barrett

       Respondent.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on April 24, 2020 (Doc. 3).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981).   No objections to the Magistrate Judge=s R&R (Doc. 3) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 3) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge, the

Petition for Writ of Mandamus Compelling Presidential Action (Doc. 2) is DISMISSED

without prejudice because the Petitioner has failed to meet his burden of showing that

any extraordinary remedies are warranted in this case.

       A certificate of appealability will not issue because petitioner has not stated a

“viable claim of the denial of a constitutional right,” nor are the issues presented

“adequate to deserve encouragement to proceed further.” See Slack v. McDaniel, 529



                                              1
Case: 1:20-cv-00299-MRB-SKB Doc #: 4 Filed: 05/12/20 Page: 2 of 2 PAGEID #: 149




U.S. 473, 475 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)); see

also 28 U.S.C. § 2253(c), Fed. R. App. P. 22(b). The Court further certifies, pursuant

to 28 U.S.C. § 1915(a)(3), that for the reasons expressed in the Magistrate Judge’s

R&R (Doc. 3), an appeal of this Order would not be taken in good faith. See Fed. R.

App. P. 24(a); Kinkade v. Sparkman, 117 F.3d 949, 952 (6th Cir. 1997).

      IT IS SO ORDERED.


                                                /s/ Michael R. Barrett
                                                Michael R. Barrett, Judge
                                                United States District Court




                                           2
